DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 08/10/2022 is acknowledged. Claim 13 is withdrawn as directed to a non-elected invention.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding claim 1, claim 1 contains capitalized words in the middle of the claim “Melting”, “Mixing” and “Drying” which should not be capitalized. MPEP 608.01(M) recites “Each claim begins with a capital letter and ends with a period”.
Regarding claim 1, claim one recites “a weight ratio of fiber to water” and should be changed to “a weight ratio of the fiber to the water”.
Regarding claims 2-12, each of claims 2-12 recites “A process for the production of a fat-fiber powder…” however claim 1 already recites “A process for the production of a fat-fiber powder” and therefore claims 2-12 should each be changed to recite “The process for the production of a fat-fiber powder…”. 
Regarding claim 4, claim 4, line 5 recites “port fat” and should be changed to “pork fat”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the mixture of step b)”, in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the rejection could be overcome by reciting that a mixture is formed in step b, for example by changing the claim to recite “mixing fiber, melted fat and water…to form a mixture”
Regarding claim 7, claim 7 recites “the fat-fiber powder comprising between 40 to 93wt% of fat (by weight of total fat fiber powder) and 7 to 60wt% of a vegetable fiber (by weight of total fat-fiber powder)”. It is unclear if the fat recited in claim 7 is the same as or different from the fat recited in claim 1. It is unclear if “a vegetable fiber” is the same fiber recited in claim 1 or a different fiber.
Regarding claim 10, claim 10 recites “the fiber and melted fat is mixed first and water is added afterwards and further mixed”. It is unclear if the “melted fat” is the same as that recited in claim 1 or different. It is unclear if the “water” recited in claim 10 is the same as that recited in claim 1 or different. 
Regarding claim 11, claim 11 recites “wherein the water at a temperature range between 40 and 100 °C is mixed” it is unclear if this means that the water in the mixing step b is at a temperature of between 40 to 100 °C, or if this is referring to a different mixing step. 
Claims 2-6, 8-9 and 12 are rejected based on their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jobe et al. US 2003/0170371 as evidenced by Cleenewerck US 2005/0163909.
Regarding claims 1, 3 and 4, Jobe discloses a process for the production of a fat-fiber powder (flowable high far/fiber material) comprising up to 93wt% of a fat and at least 7wt% of a fiber ([0010], [0014]), the process comprising the steps of a) melting fat (fatty material is in a liquid state), and b) mixing fiber, melted fat and water ([0015]) and drying the mixture of step b) ([0015]). Jobe discloses that the fat can be palm oil, tallow, pork fat, beef fat ([0006]). Jobe discloses that the fiber is root vegetable fiber such as beet pulp and therefore is seen to teach that the fiber is beetroot fiber. Regarding the fat having a solid fat content (SFC) at 20 °C of at least 12.1wt% (by weight of total fat) and the fiber having a rate of hydration between 15 to 500 cP/min, it is noted that Jobe discloses that the fat is the same fat (palm oil) claimed by applicant and the same fiber (beetroot fiber) claimed by applicant and when the structure recited in the reference is identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01). Cleenewerck provides evidence that palm oil has an SFC at 20 °C of 25% ([0005]).
Claim 1 differs from Jobe in the recitation that the weight ratio of fiber to water in step b) is specifically between 1:2.5 and 1:30, however Jobe teaches the emulsion can comprise 30 parts fat and 70 parts water (i.e. 30% fat and 70% water) and further teaches a ratio of fat to fiber of 1:1, thus teaching a ratio of fiber to water of 30:70 or 1:2.3 ([0013]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05(I)).  
Additionally, Jobe discloses mixing the fiber with approximately twice the amount of emulsion ([0013]) and that other ratios of emulsion (water and fat) to fiber material may be used ([0013]), thus Jobe teaches that the ratio of fiber to water can be varied.  Therefore it would have been obvious to one of ordinary skill in the art to vary the ratio of fiber to water, including to values presently claimed based on desired moisture content and/or properties of the final product ([0014], [0015]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A).
Regarding claim 5, claim 5 differs from Jobe in the recitation that the fat-fiber powder specifically retains a solid structure up to a temperature of 130 °C, however where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent (MPEP 2112.01.I). Jobe is utilizing the same fat and fiber as claimed and treating the fat and fiber in a manner substantially identical to that of the claims and therefore claimed properties are presumed to be inherent to the product obtained by the process made obvious by Jobe.
Regarding claim 6, claim 6 differs from Jobe in the recitation that the fat-fiber powder specifically has a flowability of at least 1.8 at 23 °C, however Jobe discloses that the fat-fiber composition is a flowable composition and (‘371, [0009], [0011], [0014], [0037]), and teaches processing the fat-fiber powder to enhance its flowability, the processing including drying the fat-fiber composition to a particular moisture content and grinding the fat-fiber composition into smaller particles (the high/fat fiber composition is dried to a moisture content of no more than about 10wt% and more preferably no more than about 7wt% to enhance its flowability, storage and handling properties) ([0008]) (the mash may be dried whole in the form of relatively large solid pieces or may be comminuted (such as via grinding) into smaller particles e.g. granular or powdered forms to produce a flowable high fat/fiber material ([0014]). Thus, Jobe obviously suggests that flowability can be varied based on the particular moisture content and particle size, and it would have been obvious to one of ordinary skill in the art to adjust the flowability of the fat-fiber powder through routine experimentation to obtain a fat-fiber powder with desired handling properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05.II.A).
Regarding claim 7, Jobe discloses that the fat-fiber powder comprises at least 50% fat and at least about 45wt% of the fiber (‘371, [0010]).
Regarding claim 8, claim 8 differs from Jobe in the recitation that the drying step for forming the fat-fiber powder is specifically done at a temperature between 50 to 120 °C. However, Jobe discloses a suitable drying temperature includes 105 °C (‘371, [0030]), therefore it would have been obvious to one of ordinary skill in the art to modify the drying step of Jobe to specifically be carried out at a temperature of 105 °C. Additionally, one of ordinary skill in the art would have been motivated to vary the drying temperature based on desired drying time (MPEP 2144.05.II).
Regarding claim 9, Jobe suggests that drying processes can be carried out in an oven or using bed drying (‘371, [0038], [0067]), therefore it would have been obvious to one of ordinary skill in the art to carry out the drying step for forming the fat-fiber powder using oven drying or bed drying. 
Regarding claim 10, claim 10 differs from Jobe in the recitation that the fiber and melted fat is mixed first and water added afterwards and further mixed. However, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” “(Selection of any order of mixing ingredients is prima facie obvious)” (MPEP 2144.04.IV.C).
Regarding claim 11, Jobe discloses that the water can be at a temperature such as 65 °C for the mixing step (‘371, [0056])
Regarding claim 12, Jobe discloses that the fat- fiber powder does not contain added emulsifier or added protein (‘371, [0013]-[0015]), since Jobe discloses that the use of an emulsifier is optional and does not disclose adding additional protein to the fat-fiber composition ([0013]-[0015]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jobe et al. US 2003/0170371 as evidenced by Cleenewerck US 2005/0163909 as evidenced by Xu et al. US 2011/0034411.
Regarding claim 2, Jobe teaches that the fiber is beet root fiber (root vegetable fiber such as beet pulp) and Xu provides evidence that beet pulp is an insoluble fiber ([0033]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith US 2,079,340 discloses that beet pulp is also referred to as beet fiber (col. 1, lines 41-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792